Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of group I (claims 1-11) in the reply filed on 12/20/2021 is acknowledged.  Claims 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
	Claim 10 is objected to because the phrase "interface are" in line 1 is unclear.  A minimal correction would be to replace "are" with "is".  However, judging by the wording of claims 9 and 11 applicant should consider whether "first mechanical interface" should be replaced with "first and second mechanical interfaces".
	Claim 11 is technically objected to by dependence from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0291144 A1.
Claim 1:  '144 discloses a fiber optic system comprising: 
a mounting bracket 7 having a length and a width, the length being larger than the width, the mounting bracket having a first mechanical interface including a first part of a slide interface (portions of arms 11, which interact with guide slots 8) and a first part of a snap-fit interface (hooks 12, which interact with corresponding hooks in guide slots 8, see [0030] and especially fig. 4); 
a telecommunications enclosure 6 (including housing shells 18 and 19) having a second mechanical interface detachably mountable to the first mechanical interface, the second mechanical interface including a second part of the slide interface (guide slots 8 of shell 18) and a second part of the snap-fit interface (hooks in the guide slots 8 mentioned in [0030], one such hook being visible in fig. 4);
the first and second mechanical interfaces enabling the telecommunications enclosure to mount to the mounting bracket selectively in a first orientation relative to the mounting bracket and in a second orientation relative to the mounting bracket (since each end of shell 18 mounts to a respective bracket 7 as shown in figs. 2 and 3, the shell could still be mounted after it is rotated 180° around an axis through its center which is roughly parallel to a center axis of either hole 14).
Claim 2:  The second orientation is flipped 180° from the first orientation.  
Claim 3:  The telecommunications enclosure defines a cable port (corner openings between wall section 29 and the interior of the housing, providing access for cables 5 as shown in fig. 5), wherein the cable port faces downwardly when the 
Claim 4:  The telecommunications enclosure defines a cable port (identified above with regard to claim 3), wherein the cable port faces transverse to the ground in a first direction when the telecommunications enclosure is mounted to the mounting bracket in the first orientation and wherein the cable port faces transverse to the ground in an opposite second direction when the telecommunications enclosure is mounted to the mounting bracket in the second orientation (in the orientation depicted in fig. 1, the cable port is on the right hand side, but when the enclosure is rotated 180° in the manner described above with regard to claim 1 the cable port would be on the left hand side).
Claim 9:  The first and second mechanical interfaces are configured to detachably mount together when the second mechanical interface is slid relative to the first mechanical interface along a slide axis that extends parallel with the width of the mounting bracket 7.  

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0103760 A1.
	Claim 1:  '760 discloses a fiber optic system comprising: 
a mounting bracket 24A having a length and a width, the length being larger than the width, the mounting bracket having a first mechanical interface including a first part of a slide interface (upper and lower edges of elongated section 32A as oriented in figs. 64 / 66 as numbered in figs. 8-11); 
a telecommunications enclosure 10 having a second mechanical interface (12F or 12R, which are attached to enclosure housing 16 by fasteners 35) detachably mountable to the first mechanical interface (it is detachable at least by unlatching latches 56 and sliding the enclosure out), the second mechanical interface including a second part of the slide interface (rail guides 38, see fig. 4, 5A-5C, 9, etc.) and a second part of the snap-fit interface (latch 56); 
the first and second mechanical interfaces enabling the telecommunications enclosure to mount to the mounting bracket selectively in a first orientation relative to the mounting bracket and in a second orientation relative to the mounting bracket (by symmetry the enclosure 10 could be rotated upside-down, i.e. 180° about a center axis which is parallel to D1 or D2 in fig. 1, and still be mounted to the bracket; see also [0041]).
Claim 2:  The second orientation is flipped 180° from the first orientation.  
Claim 5:  The first and second mechanical interfaces are configured to detachably mount together when the second mechanical interface is slid relative to the first mechanical interface along a slide axis (along D3 or D4) that extends parallel with the length of the mounting bracket (see e.g. [0034]).
Claim 7:  The mounting bracket is mounted to a surface (a surface of rail 20A) in an orientation such that the first slide axis extends vertically (the claims do not specify any absolute "vertical" direction, so it can be arbitrarily chosen e.g. as a direction parallel to D1 in fig. 1).
20A) in an orientation such that the first slide axis extends horizontally (the claims do not specify any absolute "horizontal" direction, so it can be arbitrarily chosen e.g. as a direction parallel to D1 in fig. 1). 

Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims (and for claims 10-11, if the earlier objection to claim 10 is overcome).  As to claim 6, the '760 reference applied to parent claim 5 does not disclose or suggest the recited mounting arrangement.  In particular the telecommunications enclosure of '760 is mounted to the mounting bracket in both orientations by sliding along one direction, not an opposite direction for each orientation.  Claim 10 distinguishes over the '144 reference applied to parent claim 9 for a similar reason. 

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874